Tandy Leather Factory, Inc. 1900 Southeast Loop 820 Fort Worth, Texas76140 November 23, 2010 VIA EDGAR AND FACSIMILE (703-813-6963) John Reynolds Assistant Director Office of Beverages, Apparel and Health Care Services United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Re: Tandy Leather Factory, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 26, 2010 File No. 1-12368 Dear Mr. Reynolds: This letter addresses the comments of the Staff of the United States Securities and Exchange Commission (the “Commission”) as set forth in a comment letter dated November 10, 2010 (the “Letter of Comment”) regarding the Annual Report on Form 10-K of Tandy Leather Factory, Inc. (the “Company”) filed with the Commission on March 26, 2010.The Company is preparing a response to the Letter of Comment and hereby requests an extension until December8, 2010 to file such response. Very truly yours, /s/ Jon W. Thompson Jon W. Thompson Chief Executive Officer and President
